Exhibit 10.32

THIRD AMENDMENT TO THE

2006 ITT EDUCATIONAL SERVICES, INC. EQUITY COMPENSATION PLAN

WHEREAS, the shareholders of ITT Educational Services, Inc. (the “Company”)
approved the 2006 ITT Educational Services, Inc. Equity Compensation Plan (the
“Plan”) on May 9, 2006; and

WHEREAS, the Plan was subsequently amended by a First Amendment, which was
adopted by the Board of Directors of the Company on October 24, 2006, in certain
respects not requiring shareholder approval; and

WHEREAS, the Plan was further amended by a Second Amendment, which was adopted
by the Board of Directors of the Company on July 24, 2007, in certain respects
not requiring shareholder approval; and

WHEREAS, the Board of Directors of the Company desires to further amend the Plan
in certain respects that do not require shareholder approval.

NOW, THEREFORE, the Plan is hereby amended as follows:

1. Subsection 2(ii) of the Plan is hereby amended to read as follows:

(ii) [Reserved]

2. Subsection 7(h) of the Plan is hereby amended to read as follows:

(h) Termination for Death or Disability. Upon a Participant’s death or
Disability, the following rules apply:

(i) All of the Participant’s Options with time-based vesting provisions will
become immediately exercisable and will remain exercisable until the earlier of
the following two dates:

(A) the date three (3) years after the date of the Participant’s death or
Disability; or

(B) the date the Options expire in accordance with their terms.

(ii) All of the Participant’s Options with performance-based vesting provisions
are subject to the following two rules:

(A) the Participant will forfeit all such Options that are not exercisable as of
the date of the Participant’s death or Disability; and

(B) Options that were exercisable as of the date of the Participant’s death or
Disability will remain exercisable until the earlier of (I) the date three
(3) years after the date of the Participant’s death or Disability, or (II) the
date the Options expire in accordance with their terms.



--------------------------------------------------------------------------------

3. Subsection 7(i) of the Plan is hereby amended to read as follows:

(i) Other Terminations Without Cause. Upon termination by the Company of
employment or service without Cause, or upon termination of employment or
service by the Participant for a reason other than death or Disability, the
following rules apply:

(i) A Participant will forfeit all of his or her Options that had not yet become
exercisable as of the date of the Participant’s termination.

(ii) Options that were exercisable as of the date of the Participant’s
termination will remain exercisable until the earlier of (i) the date 90 days
after the date of termination, or (ii) the date the Options expire in accordance
with their terms.

4. Subsection 8(h) of the Plan is hereby amended to read as follows:

(h) Termination for Death or Disability. Upon a Participant’s death or
Disability, the following rules apply:

(i) All of the Participant’s SARs with time-based vesting provisions will become
immediately exercisable and will remain exercisable until the earlier of the
following two dates:

(A) the date three (3) years after the date of the Participant’s death or
Disability; or

(B) the date the SARs expire in accordance with their terms.

(ii) All of the Participant’s SARs with performance-based vesting provisions are
subject to the following two rules:

(A) a Participant will forfeit all such SARs that are not exercisable as of the
date of the Participant’s death or Disability; and

(B) SARs that were exercisable as of the date of the Participant’s death or
Disability will remain exercisable until the earlier of (I) the date three
(3) years after the date of the Participant’s death or Disability, or (II) the
date the SARs expire in accordance with their terms.

5. Subsection 8(i) of the Plan is hereby amended to read as follows:

(i) Other Terminations Without Cause. Upon termination by the Company of the
Participant’s employment or service without Cause, or upon termination of
employment or service by the Participant for a reason other than death or
Disability, the following rules apply:

(i) A Participant will forfeit all of his or her SARs that had not yet become
exercisable as of the date of the Participant’s termination.

(ii) SARs that were exercisable as of the date of the Participant’s termination
will remain exercisable until the earlier of (i) the date 90 days after the date
of termination, or (ii) the date the SARs expire in accordance with their terms.

6. Subsection 9(c)(i) of the Plan is hereby amended to read as follows:

(i) Time-Based Period of Restriction: Any Period of Restriction for an Award of
Restricted Stock that is based solely on the passage of time will not be less
than one (1) year, which period may, at the discretion of the Committee, lapse
on a pro-rated, graded or cliff basis (as specified in an Award Agreement).



--------------------------------------------------------------------------------

7. Subsection 10(d)(i) of the Plan is hereby amended to read as follows:

(i) Time-Based Period of Restriction: Any Period of Restriction for an Award of
Restricted Stock Units that is based solely on the passage of time will not be
less than one (1) year, which period may, at the discretion of the Committee,
lapse on a pro-rated, graded or cliff basis (as specified in an Award
Agreement).

8. Subsection 10(e) of the Plan is hereby amended to read as follows:

(e) Form and Timing of Settlement. Except as otherwise provided in Section 19 or
a Participant’s Award Agreement, settlement and payment of Restricted Stock
Units will be made at a specified settlement date that will not be earlier than
the last day of the Period of Restriction. The Committee, in its sole
discretion, may elect to settle earned Restricted Stock Units from among the
following alternatives: (i) by delivery of Shares; (ii) by payment in cash of an
amount equal to the Fair Market Value of the Shares on the settlement date or
equal to the average of the Fair Market Value of the Shares over a specified
number of days prior to the settlement date, as determined by the Committee and
specified in the Award Agreement; or (iii) by a combination of (i) and (ii). The
Committee’s election with respect to such form of settlement will be specified
in the Award Agreement entered into effective on the grant date of the Award.

9. Subsection 10(g) of the Plan is hereby amended to read as follows:

(g) Termination of Employment or Service. Notwithstanding subsection (d) above:

(i) With respect to an Award of Restricted Stock Units with a time-based Period
of Restriction, (A) upon termination of a Participant’s employment or service
due to death or Disability, the Period of Restriction with respect to such
Restricted Stock Units will lapse immediately, and the Restricted Stock Units
will be settled immediately thereafter, and (B) upon termination of a
Participant’s employment or service for any reason other than death or
Disability, the Participant will forfeit immediately after the termination of
employment or service all of his or her Restricted Stock Units that are unvested
as of the date of termination of employment or service.

(ii) With respect to an Award of Restricted Stock Units with a performance-based
Period of Restriction, upon termination of a Participant’s employment or service
for any reason, the Participant will forfeit immediately after the termination
of employment or service all of his or her Restricted Stock Units that are
unvested as of the date of termination of employment or service.

10. Subsection 11(d) of the Plan is hereby amended to read as follows:

(d) Form and Timing of Payment. As soon as practicable following the completion
of the Performance Period applicable to outstanding Performance Shares, the
Committee will certify in writing the extent to which the applicable Performance
Measures have been attained and the resulting final value of the Award earned by
the Participant and to be paid upon its settlement. By the fifteenth (15th) day
of the third (3rd) month following the completion of the Performance Period
applicable to outstanding Performance Shares, payment will be made to each
eligible Participant of the final value of the Performance Shares. The
Committee, in its sole discretion, may elect to settle earned Performance Shares
from among the following alternatives: (i) by delivery of Shares; (ii) by
payment in cash of an amount equal to the Fair Market Value of the Shares on the
settlement date or equal to



--------------------------------------------------------------------------------

the average of the Fair Market Value of the Shares over a specified number of
days prior to the settlement date, as determined by the Committee and specified
in the Award Agreement; or (iii) by a combination of (i) and (ii). The
Committee’s election with respect to such form of settlement will be specified
in the Award Agreement entered into effective on the grant date of the Award.

11. Subsection 12(d) of the Plan is hereby amended to read as follows:

(d) Form and Timing of Payment. As soon as practicable following the completion
of the Performance Period applicable to outstanding Performance Units, the
Committee will certify in writing the extent to which the applicable Performance
Measures have been attained and the resulting final value of the Award earned by
the Participant and to be paid upon its settlement. By the fifteenth (15th) day
of the third (3rd) month following the completion of the Performance Period
applicable to outstanding Performance Units, payment shall be made to each
eligible Participant of the final value of the Performance Units. The Committee,
in its sole discretion, may elect to settle earned Performance Units from among
the following alternatives: (i) in cash; (ii) in Shares that have an aggregate
Fair Market Value (determined as of the settlement date or based on the average
of the Fair Market Value of the Shares over a specified number of days prior to
the settlement date, as determined by the Committee and specified in the Award
Agreement) equal to the value of the earned Performance Units; or (iii) in a
combination of (i) and (ii). The Committee’s election with respect to such form
of settlement will be specified in the Award Agreement entered into effective on
the grant date of the Award.

12. Subsection 13(b) of the Plan is hereby amended to read as follows:

(b) Period of Restriction. Except as otherwise provided in a Participant’s Award
Agreement, upon a termination of employment or service or pursuant to Section 19
in the event of a Change in Control or Subsidiary Disposition, Other Stock-Based
Awards granted pursuant to this Section 13 will have a minimum Period of
Restriction of one (1) year, which period may, in the Committee’s discretion,
lapse on a pro-rated, graded, or cliff basis (as specified in an Award
Agreement). Notwithstanding the above, an Award of payment in Shares in lieu of
cash under other Company incentive or bonus programs, or Awards under
Section 13(d), will not be subject to the minimum Period of Restriction
limitation described above.

13. This Third Amendment to the Plan shall become effective upon its adoption by
the Board of Directors of the Company.

 

  Adopted by the Board of Directors of ITT Educational Services, Inc. on
November 24, 2010, except for Sections 8, 10 and 11 which were adopted on
January 17, 2011